Citation Nr: 1027199	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2007, the 
RO denied entitlement to a TDIU.  While that claim was on appeal, 
the RO in July 2009 denied entitlement to service connection for 
left knee ostearthritis.

The issue of entitlement to service connection for hearing 
loss has been raised by the evidence of record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks a TDIU.  He is currently in receipt of service 
connection for multiple bilateral leg shell fragment wounds as 
well as right knee pseudogout/ chondrocalcinosis, with a combined 
rating of 50 percent.  He is therefore not eligible for a TDIU on 
a schedular basis.  See 38 C.F.R. § 4.16(a) (2009) (requiring 
combined rating of 70 percent or more for multiple service 
connected disabilities).  The RO denied the claim for a TDIU on 
an extraschedular basis, and the Veteran appealed.  See 38 C.F.R. 
§ 4.16(b) (2009).  While this denial was on appeal, the RO denied 
entitlement to service connection for left knee osteoarthritis in 
July 2009.  The Veteran was notified of this denial in a July 24, 
2009 letter.  He had one year from this date to appeal by filing 
a notice of disagreement (NOD).  See 38 U.S.C.A. § 7105(b)(1)  
(West 2002); 38 C.F.R. § 20.302(a) (2009).

In a letter dated June 24, 2010 and received by the Board on July 
1, 2010, the Veteran referred to an attached letter from an 
audiologist indicating that his hearing loss might be related to 
service.  As the issue of entitlement to service connection for 
hearing loss has thus been raised but has not yet been 
adjudicated, that claim is referred to the AOJ for appropriate 
consideration.

In the June 24, 2010 letter, the Veteran also took issue with the 
July 2009 rating decision denying entitlement to service 
connection for left knee osteoarthritis.  While he did not give 
the date of the decision, he wrote, with regard to the claim he 
filed with VA concerning his knees, that the Texas "Board" 
found that, because he did not complain over the years about this 
condition, it was not service connected.  The Veteran explained 
why he did not complain, that his now deceased wife could have 
verified his prior symptomatology, noted previous statements 
about his left knee going out, and indicated that he had been 
told more than once that his left knee osteoarthritis is directly 
due to his service-connected right knee disability.

Thus, while the Veteran's language was imprecise, he indicated 
that he disagreed with the July 2009 decision regarding his left 
knee and desired to contest the result.  See 38 C.F.R. § 20.201 
(2009) (NOD does not require special wording, but must express 
dissatisfaction or disagreement with an AOJ determination and a 
desire to contest the result).  The Board therefore finds that 
the substance of the June 24, 2010 letter met the requirements 
for a valid NOD.  Palmer v. Nicholson, 21 Vet. App. 434, 437 
(2007) ("VA has always been, and will continue to be, liberal in 
determining what constitutes a Notice of Disagreement") (quoting 
57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The NOD was also filed 
within a year of notification of the denial, and was therefore 
timely.  38 C.F.R. § 20.203(a) (2009).

The Board notes that the Veteran did not file his NOD with the RO 
that issued the rating decision; however, given that he was aware 
that his claims file had been transferred to the Board, his 
filing of the NOD with the Board complied with the requirements 
for a NOD.  See 38 C.F.R. § 20.300 (NOD must be filed with office 
from which claimant received notice of determination being 
appealed, unless records have been transferred to another VA 
office, in which case NOD must be filed with office that has 
assumed control over applicable records).

As the Veteran has filed a NOD from the July 2009 rating decision 
denying service connection for left knee osteoarthritis but no 
statement of the case (SOC) has been issued, a remand is required 
for issuance of a SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The RO's adjudication of the claim for service connection for 
left knee osteoarthritis in a SOC could impact the TDIU claim, as 
a grant of service connection and a high enough rating could 
render the Veteran eligible for a TDIU on a schedular basis, and 
would also add another service-connected disability to be 
considered in determining whether the service-connected 
disabilities render the Veteran unemployable.  As the claims are 
thus "inextricably intertwined," remand of the TDIU is 
required.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement 
to service connection for left knee 
osteoarthritis.  If, and only if, the 
Veteran perfects an appeal concerning this 
issue should that matter be returned to the 
Board.

2.  Readjudicate the claim for a TDIU.

If upon completion of the above action any benefit sought remains 
denied, any claim for which an appeal has been properly perfected 
should be returned to the Board after compliance with requisite 
appellate procedures.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

